Citation Nr: 1008990	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-23 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUES

1.  Entitlement to service connection for a claimed 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for claimed neck 
condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back condition.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran had active service from October 1968 to October 
1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the RO.  

The issues of service connection for a neck condition and the 
reopened claim of service connection for the back condition 
are addressed in the REMAND portion of the this document and 
are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy.  

2.  The Veteran is not shown to have manifested complaints or 
findings referable to an innocently acquired psychiatric 
disorder in service or earlier than 1999 when an explosion 
occurred at his residence.  

3.  The Veteran currently is not shown to have a diagnosis of 
PTSD due to a verified or potentially verifiable stressor of 
his period of active service.  

4.  In October 1972, the RO issued a rating decision denying 
service connection for back injury; the Veteran did not 
timely appeal from that decision.  

5.  The evidence associated with the claims file subsequent 
to the October 1972 rating decision raises a reasonable 
possibility of substantiating the claim of service connection 
for a back condition.  



CONCLUSIONS OF LAW

1.  The Veteran does not have innocently acquired psychiatric 
disability to include PTSD that was incurred in or aggravated 
by active service; nor may a psychosis be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).  

2.  The evidence received since the October 1972 rating 
decision is new and material for the purpose of reopening the 
previously denied claim of service connection for a back 
condition.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.156 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military duty.  38 U.S.C.A. § 1110.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror. 38 C.F.R. § 4.125(a).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case- by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  

In this case, the Veteran is not shown to have had combat 
with the enemy while serving in the Navy during the Vietnam 
era.  A careful review of the Veteran's service department 
records and his DD Form 214 shows that he served as an 
ordnance mechanic.  

Because the service personnel records, including DD Form 214, 
do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service connection 
for PTSD.  

The Veteran reports that one of his stressors was waiting to 
be discharged at DeNang Air Force Base the day before it was 
blown up by a woman who came in with dynamite strapped to her 
body.  However, this incident cannot be a stressor for the 
purposes of diagnosing PTSD because the Veteran did not 
actually experience or witness the event.  See DSM-IV.  As 
the Veteran has consistently reported, he was at the location 
of the bombing the day before it happened.  

The other stressor reported by the Veteran was when a propane 
tank exploded at his residence in June 1999.  This stressor 
is supported by credible medical evidence diagnosing PTSD.  

A private psychiatric evaluation was conducted in December 
2001.  The examiner noted that that the Veteran experienced 
significant emotional trauma when his home exploded in June 
1999 while he was in it.  He experienced acute stress 
reaction and subsequently had recurrent nightmares and 
difficulty concentrating.  

The examiner noted that the Veteran did experience some 
anxiety following his active duty experience in Vietnam.  
However, he had been successful in automobile sales 
management following service.  

The examiner made an Axis I diagnosis of PTSD.  In Axis IV, 
the examiner wrote, "Psychosocial Stressors: Major (house 
explosion)," but did not mention any possible stressors 
regarding active service.  

Accordingly, on this record, the Board finds that the 
evidence preponderates against the claim in showing that the 
Veteran has not identified service indicators consistent with 
combat in service or presented an account of specific 
stressors to support that diagnosis.  

The evidence overwhelmingly shows that the Veteran's current 
diagnosis of PTSD is based on a postservice stressor of the 
house explosion in 1999.  Thus, a key element of the claim 
based on direct-causation basis (see 38 C.F.R. § 3.304(f)) is 
missing.  

Further, there is no competent evidence linking any 
innocently acquired psychiatric illness to any event or 
incident of the Veteran's service, precluding a grant of 
service connection for a psychiatric disorder generally (as 
opposed to PTSD specifically).  
The December 2001 evaluation noted some anxiety following 
service, but the examiner did not link this to any current 
diagnosis of anxiety.  

Because the Veteran did not engage in combat with the enemy 
or present sufficient evidence to permit verification or 
corroboration of a specific stressor to which a diagnosis of 
PTSD can be linked, the claim of service connection must be 
denied on this record.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable. 38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2008); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).  


New and Material Evidence - Claimed Back Condition

Generally a claim which has been denied in a final rating or 
Board decision may not thereafter be reopened and allowed.  
38 U.S.C.A. §§ 7104, 7105(c).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

Under 38 C.F.R. § 3.156(a), a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

The Board must initially consider whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  

If the Board finds that new and material evidence is not 
offered, that is where the analysis must end, and what the RO 
may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  

The RO denied service connection for a back injury in an 
October 1972 rating decision, finding that the Veteran was 
hit in the back with a forklift during service but that there 
was no current disability.  

The evidence received after the October 1972 rating decision 
includes the Veteran's lay statements that his back sometimes 
went out and his statements that had been on pain medications 
for 20 years off and on.  

Medical records show that the Veteran sustained abrasions on 
his back following the June 1999 explosion at his residence.  
There are notations of back pain, also recorded within a 
short time of the explosion.  

Although there is not currently evidence of record 
establishing a nexus between these recent symptoms and 
service, there is a reasonable possibility of substantiating 
the claim when further development is conducted.  Thus, the 
evidence is new and material and the claim is reopened.  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in November 2006 of the information and evidence 
needed to substantiate and complete claims for service 
connection, to include notice of what part of that evidence 
is to be provided by the claimant, notice of what part VA 
will attempt to obtain, and notice of the appropriate 
disability rating and effective date of any grant of service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA satisfied its duty to assist.  The stressor incidents that 
the Veteran reported did not, on their face, support a 
finding of service-related PTSD.  Thus, no attempt to 
corroborate the stressors was warranted.  

Absent additional probative information from the Veteran to 
further identify stressor events in service, further 
development to include affording the Veteran another VA 
examination would serve no useful purpose in deciding this 
appeal.  

This is due to the fact that ample medical evidence exists in 
the record that diagnoses PTSD and attributes it to the non-
service-related traumatic event of the Veteran's house 
exploding.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.  



ORDER

Service connection for claimed PTSD is denied.  

New and material evidence having been received to reopen the 
claim of service connection for claimed back condition, the 
appeal to this extent is allowed and subject to further 
action as discussed hereinbelow.  



REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, examinations should be conducted for the reopened claim 
of service connection for the back and for the original 
service connection claim regarding the neck.  

As discussed, there are current symptoms of back pain and an 
injury documented in the service treatment records.  

In his substantive appeal, the Veteran asserts that there are 
X-rays and reports that show degenerative discs in his neck.  
The current record does not reflect this.  The Veteran should 
be given another opportunity to present this evidence.  

There is a record that notes neck clicking since the June 
1999 explosion at the Veteran's residence.  The Veteran 
asserts that his neck hurts everyday, and he has been on main 
medications for 20 years.  The Veteran is competent to 
testify about pain in his neck and back.

Prior to the VA examination for the neck and back, the 
Veteran should be given another opportunity to submit any 
outstanding medical records or evidence in support of his 
claim.  

The Veteran is hereby notified that it is his responsibility 
to report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action 
to contact the Veteran and ask him to 
identify all VA and non-VA medical 
treatment of the claimed back and neck 
conditions.  The letter should request 
sufficient information to identify the 
health care providers, and if necessary, 
signed authorization, to enable VA to 
obtain any additional evidence.  

If the Veteran adequately identifies the 
health care providers and provides the 
completed authorizations, request legible 
copies of all pertinent clinical records 
that have not been previously obtained, 
and incorporate them into the Veteran's 
claims file.  The letter should invite 
the Veteran to submit any pertinent 
medical evidence in support of his claims 
to VA.  

2.  The RO then should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of the 
claimed back and neck conditions.  The 
Veteran's VA claims folder must be made 
available to the examiner.  

The examiner should elicit from the 
Veteran and record a complete clinical 
history referable to the claimed back and 
neck conditions.  The examiner in this 
regard should identify a current 
diagnosis as to any demonstrated back or 
neck condition.  Then, based on his/her 
review of the case, the examiner should 
express an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
back or neck disability was caused by, 
incurred in, or aggravated by any 
incident, injury, or disease during 
active service.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issue remaining on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a Supplemental Statement of the Case 
should be furnished to the Veteran or any 
designated representative and afforded a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  






 Department of Veterans Affairs


